Appeal by the defendant from a judgment of the County Court, Nassau County (Belli, J.), rendered July 21, 1998, convicting him of murder in the second degree, attempted robbery in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was not denied the effective assistance of counsel. Where, as here, “the evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation,” the constitutional requirement of effective assistance of counsel is satisfied (People v Baldi, 54 NY2d 137, 146-147).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J.P., Altman, S. Miller and H. Miller, JJ., concur.